DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 objected to because of the following informalities: “oxides” should read “oxide”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US PGPub 2016/0028081).
Considering Claim 1, Zhang discloses a method of electrodepositing a transition metal oxide or doped transition metal oxide (method for electrodepositing a lithiated transition metal oxide [0001, 0011]) onto the surface of a working electrode (lithiated transition metal oxide electrodeposited onto surface of working electrode [0013]) comprising the steps of:
(a) immersing a working electrode into a molten salt electrolyte comprising a transition metal ion source (immersing a working electrode into a molten salt electrolyte comprising a transition metal source [0014] that is an ion [0054, 0072, 0082, 0090]) in the presence of an inert atmosphere (inserted in inert atmosphere [0301]), 

(c) removing the working electrode from the bath ([0014]), 
(d) rinsing the electrodeposited transition metal oxide ([0014]), 
(e) followed by heat treatment of the electrodeposited transition metal oxide (obtained powder is mixed with slurry and dried at 150 °C for 3 h [0303]). 
	Considering Claim 2, Zhang discloses that the transition metal oxide is Co3O4, CoO ([0080]). 
	Considering Claim 3, Zhang discloses that the molten salt electrolyte comprises a hydroxide salt, a halide salt, a nitrate salt, a sulfate salt or a combination thereof ([0073]). 
	Considering Claim 4, Zhang discloses that the molten salt electrolyte comprises a hydroxide salt selected from the group consisting of KOH, NaOH, RbOH, and CsOH ([0073]), a halide salt selected from the group consisting of KF, KCl, NaI, NaF, NaBr, KBr, KI, and AlCl3 ([0073]), a nitrate salt selected from the group consisting of NaNO3, and KNO3 ([0073]), a nitrite salt selected from the group of NaNO2 and KNO2 ([0073]), a sulfate salt selected from the group consisting of Na2SO4 and K2SO4 ([0073]) and combinations thereof ([0073]). 
	Considering Claim 7, Zhang discloses that the working electrode comprises an electrically conductive material selected from carbon, metals, metal alloys, metallic ceramics, oxides, and polymers ([0060]). 
	Considering Claim 8, Zhang discloses that the working electrode is an electrically conductive metal selected from aluminum, copper, chromium, cobalt, manganese, nickel, silver, gold, tin, platinum, zinc, tungsten, tantalum, rhodium, molybdenum, titanium, iron, zirconium, vanadium, hafnium, and the alloys thereof ([0060]). 
	Considering Claim 9, Zhang discloses that the transition metal ion source comprises at least one of cobalt, manganese ([0080, 0090]). 
	Considering Claim 10, Zhang discloses that the transition metal ion source in the plating bath further comprises at least one doping agent selected from Al2O3 ([0090]). 
Considering Claim 11, Zhang discloses that the transition metal oxide is conformally coated onto the working electrode (conformal coating [0016, 0058, 0087]). 
	Considering Claim 12, Zhang discloses that the working electrode is a porous nanostructured component and wherein the transition metal oxide is conformally coated onto the porous nanostructured component (working electrode is carbon nanotube mat scaffold and transition metal oxide conformally coats the scaffold [0300]). 
	Considering Claim 13, Zhang discloses that the working electrode used for electrodeposition of the transition metal oxide is porous with 3D interconnected pore structures (working electrode is carbon nanotube mat scaffold [0300] that has 3D interconnected pore structures [Figures 1a and 1b]). 
	Considering Claim 14, Zhang discloses that the electrodeposition temperature is from about 150 ° to about 600 °C (relatively low temperatures of less than 400 °C [0011] such as 300 to 400 °C [0074, 0075]). 
	Considering Claim 15, Zhang discloses that the electrodeposition temperature is from about 300 ° to about 500 °C (relatively low temperatures of less than 400 °C [0011] such as 300 to 400 °C [0074, 0075]). 
	Considering Claim 16, Zhang discloses that the thickness of the electrodeposited transition metal oxide ranges from 10 nm to 100 µm (electrodeposited lithiated transition metal oxide ranges from 10 nm to 100 µm [0173]). 
	Considering Claim 17, Zhang discloses that the electrodeposited transition metal oxide material is in the form of a powder and wherein the powder can be scraped off (obtained material is in powder form [0302], material can be scraped off [0026, 0086]). 	
Considering Claim 18, Zhang discloses a method of electrodepositing a transition metal oxide or doped transition metal oxide (method for electrodepositing a lithiated transition metal oxide [0001, 0011]), the method comprising: making a plating bath (bath that plates [0013]), comprising NaOH, KOH (comprising molten salts of NaOH, KOH [0073]), dissolving a transition metal (transition metal is dissolved [0075]), providing a conductive substrate (electrically conductive substrate for working electrode [0060]), and depositing an electrochemically active transition metal oxide material on the substrate (electrochemically active material is electrodeposited onto substrate [Abstract, 0059]) at relatively low 
	Considering Claim 19, Zhang discloses that the conductive substrate used for electrodeposition comprises at least one of nickel, tungsten, copper, gold, platinum, titanium, and carbon ([0060]). 
Considering Claim 20, Zhang discloses that the conductive substrate used for electrodeposition is porous with 3D interconnected pore structures (working electrode substrate is carbon nanotube mat scaffold [0300] that has 3D interconnected pore structures [Figures 1a and 1b]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PGPub 2016/0028081).
Considering Claim 5, Zhang discloses that the molten salt comprises NaOH ([0073]) and that the transition metal source material may comprise Co(OH)2 for the source of cobalt [0080]. The claimed invention states that these materials are the electrodeposition precursor for NaxCoyO2 wherein x is between 0.1 to 1 and y is between 1 to 0.1 [0014 PGPub version]. Because Co(OH)2 is recognized as a source compatible with electrodeposition methods [0080], selecting it and inherently creating NaxCoyO2 in conjunction with the disclosed NaOH would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 6, Zhang discloses that the molten salt comprises NaOH ([0073]) and that the transition metal source material may comprise MnCl2 for the source of manganese [0080]. The claimed invention states that these materials are the electrodeposition precursor for NaxMnyO2 wherein x is between 0.1 to 1 and y is between 1 to 0.1 [0014 PGPub version]. Because MnCl2 is recognized as a source compatible with electrodeposition methods [0080], selecting it and inherently creating NaxMnyO2 in conjunction with the disclosed NaOH would have been obvious to a person of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725